EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Melissa Krasovec on 2021/06/07.
In a telephone message for applicant’s representative the agreement for amendment of claims 1 and 18 reached.  The amended claims 1 and 18 are stated below in their final form, as follows.

1. A hand dishwashing cleaning composition comprising from about 1% to about 60% by weight of the total composition of a surfactant system, from about 0.1% to about 5% by weight of the composition of a cyclic polyamine, and from about 50% to about 85% water, wherein:
the surfactant system comprises:
from about 73% to about 90% by weight of the surfactant system of an anionic surfactant, wherein the anionic surfactant comprises an alkyl sulfate, an alkyl alkoxy sulfate, or mixtures thereof; and wherein the anionic surfactant has a weight average degree of alkyl branching between 41% and 50%; and
from about 0.1% to about 20% by weight of the composition of a primary co-surfactant, wherein the primary co-surfactant is selected from the group consisting of an amine oxide surfactant, a betaine surfactant, and mixtures thereof; and
the cyclic polyamine is a cyclic polyamine of Formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(I)
wherein the radicals R1, R2, R3, R4 and R5 are independently selected from NH2, -H, linear or branched alkyl or alkenyl having from 1 to 10 carbon atoms and n is from 1 to 3 and wherein at least one of the radicals is NH2.

18. A hand dishwashing cleaning composition comprising:
from about 15% to about 40% by weight of the composition of a surfactant system comprising an anionic surfactant and an amine oxide co-surfactant,
wherein the surfactant system comprises from about 73% to about 90% by weight of the surfactant system of the anionic surfactant,
wherein the anionic surfactant comprises an alkyl ethoxy sulfate surfactant or a mixture of an alkyl sulfate and an alkyl ethoxy sulfate surfactant, wherein the alkyl ethoxy sulfate surfactant or the mixture of the alkyl sulfate and the alkyl ethoxy sulfate surfactant has a weight average degree of branching of from 41% to 50%, an average degree of ethoxylation of between about 0.5 and about 0.9, and an average alkyl chain length of between C12 and C14; and
wherein the anionic surfactant and the amine oxide co-surfactant are in weight ratio of between about 2.5:1 and about 4:1; and
from about 0.1% to about 2% by weight of the composition of a cyclic diamine selected from the group consisting of  2-methylcyclohexane-1,3-diamine, 4-methylcyclohexane-1,3-diamine and mixtures thereof.




Allowable Subject Matter
Claims 1-3, 5-13, 16, 18 and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Buisker teaches a hand dishwashing composition comprising a surfactant system; [0003-4, 0017], including i)- anionic surfactants such as alkyl sulfate and alkylether sulfate; [0017-18, 0020],  ii)-  primary co-surfactant (i.e. amphoteric, zwitterionic, betaine surfactants) such as alkylamidoamine oxide, or alkyl (C8-C18) dimethylamine oxide surfactant; [0018, 0036, 0052-53]. Furthermore, the claimed cyclic polyamine is taught by the secondary reference of Hulskotter; [claims 3-6]. In view of the amendment of instant claims 1, 18, and further consideration of the limitation namely “wherein the surfactant system comprises from about 73% to about 90% by weight of the surfactant system of the alkyl alkoxy sulfate and alkyl sulfate or mixture”, it is concluded that this limitation is not taught by any prior art of record specifically, and thus is the very reason for allowance.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                                  Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./Examiner, Art Unit 1767
2021/06/07                          
/LIAM J HEINCER/Primary Examiner, Art Unit 1767